Title: Address of the House of Representatives to the President, [27 October] 1791
From: House of Representatives
To: Washington, George



[27 October 1791]
George Washington, President of the United States.
Sir,

In receiving your address at the opening of the present Session, the House of Representatives have taken an ample share in the feelings inspired by the actual prosperity and flattering prospects of our Country: And whilst, with becoming gratitude to Heaven, we ascribe this happiness to the true source from which it flows, we behold with an animating pleasure, the degree in which the Constitution and laws of the United States have been instrumental in dispensing it.
It yields us particular satisfaction to learn the success with which the different important measures of Government have proceeded; as well those specially provided for at the last Session, as those of preceding date. The safety of our Western Frontiers, in which the lives and repose of so many of our fellow citizens are involved, being peculiarly interesting, your communications on that subject are proportionably grateful to us. The gallantry and good conduct of the Militia whose services were called for, is an honorable confirmation of the efficacy of that precious resource of a free State. And we anxiously wish that the consequences of their successful enterprizes, and of the proceedings to which you have referred, may leave the United States free to pursue the most benevolent policy towards the unhappy and deluded race of people in our neighborhood.
The Amount of the population of the United States determined by the returns of the Census, is a source of the most pleasing reflections, whether it be viewed in relation to our national safety and respectability; or as a proof of that felicity in the situation of our Country, which favors so unexampled a rapidity in its growth. Nor ought any to be insensible to the additional motive suggested by this important fact, to perpetuate the free government established with a wise administration of it, to a portion of the earth, which promises such an increase of the number which is to enjoy those blessings within the limits of the United States.
We shall proceed with all the respect due to your patriotic recommendations, and with a deep sense of the trust committed to us by our fellow citizens, to take into consideration the various and important matters falling within the present Session. And in discussing and deciding each, we shall feel every disposition, whilst we are pursuing the public welfare, which must be the supreme object with all our constituents, to accommodate as far as possible, the means of attaining it to the sentiments and wishes of every part of them.
Signed, by Order and in behalf of the House of Representatives,
Jonathan Trumbull, Speaker.
Attest
John Beckley Clerk.

